Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present the claims the claims 1 and 8 are being examined with the understanding that 112(f) is not being applied. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 1 defines more than one turntable, line 3 defines another turntable, the specification only describes one turntable (3); for examination purposes as it is best understood “a turntable” from line 3 will be interpreted as “and [a] the turntable”. 
Claim 1 defines more than one machining station (“one fixed machining station” and “a corresponding machining station”).  However the specification recite only on machining station assigning the same name and numbers for both (4). For examination purposes as it is best understood “a corresponding machining station” from line 3 will be interpreted as “the fixed machining station”.
Claim 1 defines more than one clamping assembly (“one respective clamping assembly” and “one respective clamping element”), the specification defines the respective clamping assembly and one respective clamping element as the same structure (6). For examination purposes as it is best understood “one respective clamping element” from line 3 will be interpreted as “one respective clamping assembly”.
The term "at least one respective tool" in Claim 1 is a relative term which renders the claim indefinite.  The term "at least one respective tool" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of The applicant does not define what the tool is in the claims nor the specification. Therefore, the prior art can be anything. Note to add or change this by defining the tool would new matter.
Claim 2 recites the limitation "restraining means" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The applicant is not clear if this “restraining means” are the same as the “temporary restraining means” introduced in Claim 1. For examination purposes as it is best understood “restraining means” will be interpreted as “temporary restraining means”.
The term "substantially complementary" in Claim 3 is a relative term which renders the claim indefinite.  The term “substantially complementary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes as it is best understood “substantially complementary” will be interpreted as “complementary”.
Claim 5 recites the limitation "said frames" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The applicant is not clear if this “said frames” refer to the “fixed frame” introduced in Claim 1. For examination purposes as it is best understood “said frames” will be interpreted as “said fixed frame”.
Claim 5 and Claim 8 recites the limitation "said clamping assemblies" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The applicant is not clear if this “said clamping assemblies” refer to the “clamping assembly” introduced in Claim 1. For examination purposes as it is best understood “said clamping assemblies” will be interpreted as “said clamping assembly
Claim 5 recites the limitation “during the execution of the mechanical machining processes by the corresponding machining station” which combines an apparatus and method in the same claim rendering this claim indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In regard to Claim 6 “wherein said turntable” the turntable is not being positively recited as part of the invention the following limitations are not part of the invention and they nor add further structure to the invention. By limiting the turntable the applicant is not further limiting the device which has been recited in Claim 1. 
In regard to Claim 7 “support band” the support band is further modifying the turntable and neither one of this is part of the invention the following limitations are not part of the invention and they nor add further structure to the invention. Therefore the invention has not been further modified by this claim. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102\"(a)(1)\" as being anticipated by Kucyn (US 2401000 A).
Regarding Claim 1 Kucyn discloses a device comprising at least one fixed machining station (See Annotated Fig. 3) provided with at least one respective tool and the turntable which is provided with at least one radial arm (See Annotated Fig. 3) for supporting at least one respective clamping assembly (See Annotated Fig. 3) for at least one workpiece to be machined, further comprising at least one fixed frame (See Annotated Fig. 3), arranged radially and aligned with the fixed machining station(See Annotated Fig. 3), for supporting, at its terminal end (See Annotated Fig. 3) that lies below the trajectory of the at least one respective clamping assembly (See Annotated Fig. 3), temporary restraining means (33, See Annotated Fig. 3) for corresponding temporary restraining elements which are complementary thereto and are integral with at least one respective clamping assembly (See Annotated Fig. 3). 
Regarding Claim 2 Kucyn discloses the device according to claim 1, wherein said temporary restraining means comprise a clamp (See Annotated Fig. 3) which has a fixed jaw (22, Fig. 3) and a movable jaw (23, Fig. 3) which can move, by virtue of the action of a respective actuator (See Annotated Fig. 3), along the direction of approach/distancing with respect to said fixed jaw (22, Fig. 3). 

    PNG
    media_image1.png
    548
    893
    media_image1.png
    Greyscale

Annotated Figure 3
Regarding Claim 3 Kucyn discloses the device according to claim 2, wherein a seat (See Annotated Fig. 3), is defined between said fixed jaw and said movable jaw (23, Fig. 3) and has a shape and dimensions which are complementary with respect to said restraining elements, constituted by a plate (32, Fig. 3) adapted to be accommodated temporarily in said seat.
Regarding Claim 5 Kucyn discloses the device of claim 1, wherein said fixed frame and said temporary restraining means are a plurality (See Fig. 3), each frame being aligned with a respective machining station for locking a corresponding clamping assembly during the execution of the mechanical machining processes by the corresponding machining station. Regarding the limitation of “locking a corresponding clamping assembly during the execution of the mechanical machining processes by the corresponding machining station” is interpreted as a functional limitation MPEP 2114 II states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does locking a corresponding clamping assembly during the execution of the mechanical machining processes by the corresponding machining station” by holding the machining stations within the fixed frame during the machining process.
Allowable Subject Matter
Claim 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
In regard to Claim 4 there is potentially allowable subject matter however, applicant must correct all issues 112 first which may affect the patentability of Claim 4. This is due to the complexities of the 112 issues recited above. 
In regard to Claim 8 there is potentially allowable subject matter however, applicant must correct all 112 issues first which may affect the patentability of Claim 8. This is due to the complexities of the 112 issues recited above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gnutti (US-3226742 A) – Relates to a machine with a turntable and clamping means with the use of pistons and springs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        





Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        April 22, 2021